Citation Nr: 0618113	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2001, for assignment of an evaluation of 100 percent for 
service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
March 1951 to December 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2002 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which implemented a decision of the Board which 
had granted entitlement to service connection for psychiatric 
disability by assigning an effective date of June 1, 2000, 
for the service connection grant, an evaluation of 10 percent 
effective June 1, 2000, and an evaluation of 100 percent 
effective August 31, 2001.  

A Board decision dated May 12, 2004, denied the veteran's 
claim of entitlement to an effective date earlier than August 
31, 2001, for the grant of an evaluation of 100 percent for 
psychiatric disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, upon a joint motion by the veteran-
appellant and the Secretary of Veterans Affairs, vacated the 
Board's May 12, 2004, decision and remanded the matter to the 
Board for further proceedings.  In September 2005, the Board 
remanded this case for further development of the evidence.  
The case was returned to the Board in May 2006.  


FINDINGS OF FACT

1.  The date of claim was June 1, 2000.

2.  The date entitlement arose was not later than January 28, 
1999.


CONCLUSION OF LAW

Entitlement to an effective date of June 1, 2000, for 
assignment of an evaluation of 100 percent for service-
connected psychiatric disability is warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.340, 4.7, 4.130, 
Diagnostic Codes 9400, 9404, 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in September 2005 by the VA Appeals Management 
Center (AMC) in Washington, DC, satisfied the statutory and 
regulatory duty to notify provisions.  

There is no indication in the record that additional evidence 
material to the issue decided herein which is not part of the 
veteran's claims file is available.  

The joint motion by the parties before the Court stated that 
VA should attempt to obtain copies of a decision of the 
Social Security Administration (SSA) which had granted the 
veteran disability benefits under laws administered by that 
agency and of the medical records considered by SSA in 
deciding the veteran's claim.  While this case was in remand 
status, the AMC requested that SSA provide VA with copies of 
its decision on the veteran's claim to that agency for 
disability benefits and of the medical records which SSA 
considered.  In January 2006, SSA reported to VA that the 
folder which had contained the veteran's medical records 
considered by SSA in granting his claim had been destroyed.  
The January 2006 statement by SSA did not refer to VA's 
request for a copy of the initial decision by SSA granting 
the veteran disability benefits, and the AMC did not take 
further action in an attempt to obtain a copy of the SSA 
decision.  However, the veteran's VA claims file contains a 
copy of an award letter furnished to the veteran by SSA 
(received by VA in April 1972) showing that his entitlement 
to disability benefits from that agency was effective in 
December 1971.  In view of the fact that the laws and 
regulations applicable to the veteran's earlier effective 
date claim provide that the effective date of the grant of 
the 100 percent evaluation for psychiatric disability in his 
case may not be earlier than the date of claim and in view of 
the fact that it is not in dispute that the date of claim is 
June 1, 2000, it is not material that the veteran's claims 
file does not contain a copy of the SSA decision granting him 
disability benefits under laws administered by that agency 
showing the exact date of the SSA decision.  Therefore, there 
has been substantial compliance with the terms of the joint 
motion of the parties before the Court which was granted by 
the Court and with the remand orders of the Board's September 
2005 remand, and further development action is not required.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  

The effective date of a benefit based on new and material 
evidence other than service department records received after 
a final disallowance of the claim is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) (2005).   

The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2005).

In this case, a final rating decision in November 1961 denied 
entitlement to service connection for psychiatric disability.

A rating decision in October 1971 granted the veteran's claim 
of entitlement to non-service-connected pension benefits 
based on psychiatric disability (and on no other disability) 
effective March 21, 1971 .  The evidence at the time of the 
October 1971 rating decision included the report of a VA 
psychiatric examination in August 1971 in which the examining 
physician stated that the veteran's disability from 
psychiatric disease was severe.  The October 1971 rating 
action which granted entitlement to non-service-connected 
pension benefits constituted a finding by 
VA that the veteran was totally and permanently disabled by 
psychiatric illness. 

A Certificate of Social Insurance Award issued by SSA to the 
veteran in March 1972 stated that his entitlement to 
disability benefits commenced in December 1971.  Although 
this certificate, a copy of which is contained in the 
veteran's claims file, does not state the nature of the 
disability or disabilities of the veteran for which SSA 
awarded him disability benefits, it is not in dispute that 
the SSA award of disability benefits in his case was for 
psychiatric disability and not for any physical disabilities.  
Although a finding of unemployability by SSA is not 
controlling for VA determinations, it is pertinent to an 
issue before VA of whether an individual is unemployable due 
to disability.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).   

In January 1999, a private psychiatrist reported that the he 
had treated the veteran for a number of years and that the 
diagnoses were major depressive disorder with psychotic 
features, severe obsessive-compulsive neurosis, and panic 
disorder.  The private psychiatrist stated that the veteran's 
psychiatric disability was "100%".  In May 2000, this 
private treating psychiatrist of the veteran reported that 
there was no change in the veteran's psychiatric condition.  
At a hearing before a hearing officer at the RO in May 2001, 
the private psychiatrist testified that he had treated the 
veteran since 1973.

As noted in the Introduction, a statement by the veteran 
which was received on June 1, 2000, in which he said, 
"Consider my case for S/C [service-connected] for N/P 
[neuropsychiatric]" was accepted as a reopened claim for 
service connection for psychiatric disability.  

The five elements of a service connection claim are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A veteran generally will be presumed to be 
seeking the maximum benefit allowed by law and regulation.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
date of the veteran's reopened claim of entitlement to 
service connection for psychiatric disability, June 1, 2000, 
is considered also to be the date of claim for the evaluation 
of 100 percent for psychiatric disability which was 
ultimately granted by the rating decision in June 2002.

The effective date of the grant of the 100 percent schedular 
evaluation for psychiatric disability based on a reopened 
claim or based on new and material evidence other than 
service department records may not be earlier than the date 
of claim, June 1, 2000.  See 38 C.F.R. § 3.400(q), (r).  The 
effective date for the 100 percent evaluation for psychiatric 
disability assigned by the RO was August 31, 2001, the date 
of a VA psychiatric examination.

The veteran's service-connected psychiatric disability is 
currently characterized as an anxiety disorder, chronic 
obsessive-compulsive disorder, and post-traumatic stress 
disorder (PTSD).  Those acquired psychiatric disorders are 
rated under 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9404, 
9411 and a General Rating Formula for Mental Disorders, which 
provides that:

A 100 percent evaluation requires total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

In addition, 38 C.F.R. § 4.7 provides that, when there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating and otherwise, the lower rating will 
be assigned.  

Also, in Mauerhan v. Principi, 16 Vet. App. 436, 441-443 
(2002), the Court noted that the symptoms recited in the 
General Formula for Rating Mental Disorders of 38 C.F.R. 
§ 4.130 follow the phrase "such symptoms as" and that 'such 
as' means "for example" or "like or similar to."  The 
Court stated that the factors listed in the rating formula 
are "examples" of conditions which warrant particular 
ratings and that, without those examples, differentiating one 
evaluation from the next higher evaluation would be extremely 
ambiguous.  The Court stated that the VA Secretary, acting 
within his authority to adopt and apply schedule of ratings, 
chose to create on general rating formula for mental 
disorders and that the Secretary's use of the phrase "such 
symptoms as" followed by a list of examples provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  The Court held in Mauerhan that, in rating mental 
disorders, VA is to consider all symptoms of a claimant's 
condition which affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).

A review of the material evidence of record in the veteran's 
case demonstrates 
that his entitlement to an evaluation of 100 percent for 
psychiatric disability under 38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9404, 9411 and the General Rating Formula for 
Mental Disorders did not arise during the period June 1, 
2000, through August 31, 2001, but rather his entitlement to 
that rating arose prior to June 1, 2000.

While the finding by SSA that psychiatric disability had 
rendered the veteran unable to work by December 1971 is not 
controlling for VA purposes, see Murincsak, supra, that SSA 
finding does tend to show that the veteran was significantly 
impaired by psychiatric illness in late 1971.

The grant of VA pension to the veteran effective in March 
1971 was made with consideration of the criteria for rating 
psychiatric disabilities in effect prior to the amendments 
effective in November 1996, but, nevertheless, required a 
determination that the veteran was entitled to non-service-
connected pension benefits under the laws and regulations 
then applicable to such claims.  38 C.F.R. § 3.342 (1971) 
provided that the criteria for a finding of total and 
permanent disability for VA pension purposes included the 
criteria for determining total disability and permanency of 
total disability set forth in 38 C.F.R. § 3.340 (1971), which 
stated, inter alia, that total disability would be considered 
to exist when there was present any impairment of mind or 
body which was sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
Such being the case, the grant of VA pension effective in 
March 1971 is convincing evidence that the veteran's 
psychiatric status at that time met the criterion of total 
occupational impairment of the criteria for an evaluation of 
100 percent in the General Rating Formula for Mental 
Disorders in effect since November 1996 of "total 
occupational and social impairment".

At the hearing in May 2001, the private treating psychiatrist 
who had reported in January 1999 in support of a claim by the 
veteran for VA benefits that the veteran was "100%" 
disabled, testified that he had been a psychiatrist for 30 
years and had testified in VA cases "many, many times."  
(Transcript of hearing, page 3.)  It is thus likely that this 
private psychiatrist had at the time of his January 1999 
report which addressed the question of the severity of the 
veteran's psychiatric disability familiarity with the 
criteria used by VA in determinations of total disability or 
total impairment by psychiatric illness.  Therefore, the 
Board concludes that is more likely than not that an 
evaluation of 100 percent for service-connected psychiatric 
disability under 38 C.F.R. § 4.130, Diagnostic Codes 9400, 
9404, 9411 and the General Rating Formula for Mental 
Disorders was an appropriate rating as of January 28, 1999, 
the date of the report containing the finding by the private 
treating psychiatrist that the veteran was 100% disabled due 
to psychiatric illness.  On that basis, the Board finds that 
the date on which the veteran's entitlement to an evaluation 
of 100 percent for psychiatric disability arose was not later 
than January 28, 1999.

The veteran's reopened claim for service connection for an 
acquired psychiatric disorder was received on June 1, 2000, 
and is presumed to have included a claim for the maximum 
schedular evaluation of 100 percent, see AB v. Brown, supra.  
The date of receipt of this claim is obviously a date later 
in time than January 28, 1999.  Therefore, the veteran is 
entitled to an effective date for the 100 percent rating for 
psychiatric disability as of June 1, 2000, the later of these 
two dates.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Strictly speaking, the provisions of 38 C.F.R. § 3.400(o)(2), 
pertaining to the effective date of an award of increased 
disability compensation, do not apply in this case where the 
issue is the proper effective date of an evaluation of 100 
percent for psychiatric disability which was assigned by the 
RO as part of the adjudication of a reopened claim for 
service-connected disability compensation and not on 
adjudication of a claim of entitlement to an increased 
disability rating.  

Nevertheless, were the veteran's earlier effective date claim 
to be decided under the provisions of 38 C.F.R. 
§ 3.400(o)(2), he would not be entitled to the benefit of an 
earlier effective date because that regulatory provision 
requires the claimant to file his increased rating claim 
within one year of the date on which it was factually 
ascertainable that an increase in disability warranting the 
assigned rating had occurred, but in the veteran's case it 
was factually ascertainable by January 28, 1999, the date of 
his private psychiatrist's report that he was 100 % disabled 
by psychiatric illness, that he was entitled to an evaluation 
of 100 percent for service-connected psychiatric disability 
and he did not file his VA claim within one year from January 
28, 1999, or by January 28, 2000.  

In sum, the veteran is entitled to an effective date of June 
1, 2000, for the 100 percent rating for his psychiatric 
disability. 


ORDER

Entitlement to an effective date of June 1, 2000, for 
assignment of an evaluation of 100 percent for service-
connected psychiatric disability is allowed, subject to the 
law and regulations governing the payment of monetary 
benefits.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


